 Case 2:20-cv-00080-JRG Document 22 Filed 08/19/20 Page 1 of 2 PageID #: 85



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                         §
 EQUIPMENT LLC,                                  §
                                                 §
        Plaintiff,                               §   CIVIL ACTION NO. 2:20-CV-00080-
                                                 §   JRG
 v.                                              §
                                                 §   JURY TRIAL DEMANDED
 TCL CORPORATION,                                §
 TCL COMMUNICATION                               §
 TECHNOLOGY HOLDINGS LIMITED,                    §
 HUIZHOU TCL MOBILE                              §
 COMMUNICATION CO. LTD.,                         §
 TCT MOBILE INTERNATIONAL LTD,                   §
 AND                                             §
 TCL ELECTRONICS HOLDINGS                        §
 LIMITED,                                        §
                                                 §
         Defendants.                             §

                     JOINT MOTION TO STAY ALL DEADLINES
                          AND NOTICE OF SETTLEMENT

        Plaintiff Cellular Communications Equipment LLC (“CCE”) and Defendants TCL

Corporation, TCL Communication Technology Holdings Limited, Huizhou TCL Mobile

Communication Co. Ltd., TCT Mobile International Ltd., and TCL Electronics Holdings Limited

(“Defendants”) (collectively, the “Parties”) respectfully submit this Joint Motion to Stay All

Deadlines and Notice of Settlement. The Parties would respectfully inform the Court as follows:

       The Parties have reached a settlement in principle of all matters in controversy, pending

documentation, and request that the Court stay all deadlines, including the setting of any

Scheduling Conference, for thirty (30) days.
 Case 2:20-cv-00080-JRG Document 22 Filed 08/19/20 Page 2 of 2 PageID #: 86



Dated: August 19, 2020                             Respectfully submitted,

 /s/Jonathan H. Rastegar                          /s/Jeffrey L. Johnson
 Jeffrey R. Bragalone (lead attorney)             Jeffrey L. Johnson
 Texas Bar No. 02855775                           State Bar No. 24029638
 Jonathan H. Rastegar                             ORRICK, HERRINGTON &SUTCLIFFE
 Texas Bar No. 24064043                           LLP
                                                  609 Main St., 40th Floor
 BRAGALONE CONROY PC                              Houston, TX 77002
 2200 Ross Avenue                                 Telephone: (713)658-6450
 Suite 4500W                                      Facsimile: (713)658-6401
 Dallas, TX 75201                                 jj@orrick.com
 Tel: (214) 785-6670
 Fax: (214) 785-6680                              ATTORNEY FOR DEFENDANTS
 jbragalone@bcpc-law.com
 jrastegar@bcpc-law.com
 ATTORNEYS FOR PLAINTIFF
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on August 19, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5.


                                                          /s/Jonathan H. Rastegar




                                              2
